Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 02/21/22. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The information disclosure statement filed on 08/25/20 has been received and is being considered. 
Restriction/Election
This office action acknowledges applicant’s election of claims 1-13 for examination. Claims 14-20 have been withdrawn from examination

Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-1 are rejected under 35 U.S.C. §102 as being unpatentable over Sills (US 20180061840 A1).

Regarding claim 2, Sills disclose the memory device of claim 1, wherein the middle portion of the contact structure has a sidewall and a bottom surface in contact with the bottom portion of the contact structure, and an angle between the sidewall and the bottom surface ranges from about 135 degrees to about 180 degrees (see para [0041] and figs 6-11 disclosing taper, less than 180 degrees).
Regarding claim 3, Sills disclose the memory device of claim 1, wherein the top portion of the contact structure and the bottom portion of the contact structure are misaligned with each other in a vertical direction (see 64 is offset from 33, fig 21).
Regarding  claim 4, Sills disclose the memory device of claim 1, wherein the top portion of the contact structure and the bottom portion of the contact structure are substantially aligned with each other in a vertical direction (see spacing of MC roughly aligned with 46, see fig 21).

Regarding claim 6, Sills disclose the memory device of claim 5, wherein an extension direction of the bit line is substantially perpendicular to an extension direction of the gate structure of the transistor (see fig 21, where 14 extends down from 22).
Regarding claim 7, Sills disclose the memory device of claim 1, wherein the middle portion of the contact structure and the gate structure of the transistor comprise the same material(see par a[0032] disclosing 22 is conductive material, see para [0043] disclosing conductive material for 62).
Regarding claim 8, Sills disclose the memory device of claim 1, wherein a bottom surface of the middle portion of the contact structure and a bottom surface of the gate structure of the transistor are substantially coplanar (26, 28 and 22 have coplanar surfaces, see fig 21).
Regarding claim 9, Sills disclose the memory device of claim 1, wherein a top surface of the middle portion of the contact structure and a top surface of the gate structure of the transistor are substantially coplanar(26, 28 and 22 have coplanar surfaces, see fig 21).
Regarding claim 10, Sills disclose the memory device of claim 1, wherein a width of the middle portion of the contact structure is greater than a width of the gate structure of the transistor(26, 28 and 22 narrow middle I shape, see fig 21).
Regarding claim 11, Sills disclose the memory device of claim 1, wherein an interface is formed between the top portion of the contact structure and the middle portion of the contact structure (see interfaces at 62, 64, 28).
Regarding claim 12, Sills disclose the memory device of claim 1, wherein an interface is formed between the bottom portion of the contact structure and the middle portion of the contact structure(see interfaces at 62, 64, 28).



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813